SWIFT, Judge,
dissenting.
I respectfully dissent as to the amount awarded the plaintiff, David R. Wagley, in the judgment against the defendant, State of Louisiana, Department of Transportation and Development. In my opinion both DOTD and Richard B. McDaniel were guilty of negligence that proximately caused plaintiff’s injury. Sinitere v. Lav*94ergne, 391 So.2d 821 (La.1980). The latter having settled with McDaniel and his insurer, DOTD is only liable for one-half of the amount awarded by the trial judge. Harvey v. Travelers Insurance Company, 163 So.2d 915 (La.App. 3 Cir. 1964).